IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 17, 2008

                                     No. 07-30784                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ROBERT N CREAMER

                                                  Plaintiff-Appellant
v.

UNITED STATES OF AMERICA

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-519


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Robert Creamer appeals the district court’s dismissal of his pro se
complaint for lack of subject-matter jurisdiction. We AFFIRM.
       Creamer filed his complaint in the district court on March 16, 2007,
seeking a declaration that his thirty-five acres of property had seceded from the
United States. He alternatively sought for the United States to purchase all of
his real and personal property for $50,000,000.00. Creamer alleged that his civil


       *
        Pursuant to 5TH CIR. R. 47.5, this Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30784

and constitutional rights had been violated over the years by various state and
federal enforcement agencies and courts in Texas and Louisiana. As identified
in his complaint, Creamer’s underlying motivation stems from his involvement
in several legal proceedings over the last forty years. Creamer states that he
filed this suit to obtain justice that he failed to receive in the past.     His
complaint, however, did not allege a congressional waiver of sovereign immunity.
On May 24, 2007, the United States moved to dismiss Creamer’s complaint for
lack of subject-matter jurisdiction based upon sovereign immunity. This motion
was referred to a magistrate judge, who issued a report recommending that
Creamer’s complaint be dismissed for lack of subject-matter jurisdiction. The
district court adopted the report and recommendation and entered judgment
dismissing the complaint. Creamer appealed.
      “We review a dismissal for lack of subject-matter jurisdiction de novo.”
Lundeen v. Mineta, 291 F.3d 300, 303 (5th Cir. 2002).
      We have provided that “[e]xcept when waived, the United States has
sovereign immunity from suit.” Bodin v. Vagshenian, 462 F.3d 481, 484 (5th Cir.
2006). “A waiver must be unequivocally expressed in the statutory text and will
not be implied. . . . Numerous Supreme Court opinions hold that courts should
construe statutes against waiver unless Congress has explicitly provided for it.”
Lundeen, 291 F.3d at 304 (citation omitted). As a result, “no suit may be
maintained against the United States unless the suit is brought in exact
compliance with the terms of a statute under which the sovereign has consented
to be sued.” Id. (internal quotations omitted); see also Bodin, 462 F.3d at 484
(holding that without a waiver of sovereign immunity, the federal courts are
without jurisdiction to hear claims against the United States). The burden rests
with Creamer to show such consent, because he is the party asserting federal
jurisdiction. See Lundeen, 291 F.3d at 304.



                                       2
                                  No. 07-30784

      Based upon our review of Creamer’s complaint, we hold that he has not
identified any statute enacted by Congress that waives the United States’
sovereign immunity for the claims he asserts and the relief he seeks.
Accordingly, we affirm the district court’s dismissal of Creamer’s complaint for
lack of subject matter jurisdiction.




                                       3